Citation Nr: 0925650	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed 
as due to asbestos exposure. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to 
November 1958. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA), which 
denied the claims of entitlement to service connection for 
asbestosis, bilateral hearing loss and tinnitus.

By way of history, two months after the June 2006 rating 
decision, the Veteran submitted a claim to re-open in August 
2006.  As his initial claim was still on appeal, the claim to 
re-open is considered a notice of disagreement (NOD), thereby 
eliminating the need for new and material evidence.  
Additional evidence was submitted to the VA subsequent to the 
June 2006 rating decision and the claims were readjudicated 
and denied in a May 2007 rating decision.  The Board 
considers the June 2006 rating decision to be the decision on 
appeal. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the Veteran's asbestosis and service.

2.  There is no competent medical evidence showing that the 
Veteran's bilateral hearing loss began in service, manifested 
to a compensable degree within a year after service, or is in 
any way causally related to active military service. 

3.  There is no competent medical evidence of a nexus between 
tinnitus and active service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service.
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, such as 
organic diseases of the nervous system, will be considered to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

With regard to claims due to asbestos exposure, there is no 
specific statutory or regulatory guidance with regard to 
claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims.  VAOPGCPREC 4-2000. 

VA must analyze the Veteran's claim under these 
administrative protocols using the following criteria. Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  When considering VA compensation 
claims, rating boards have the responsibility to ascertain 
whether or not military records demonstrate evidence of 
asbestos exposure in service, and to ensure that development 
is accomplished to ascertain whether or not there is pre-
service or post service occupational or other asbestos 
exposure.  A determination must then be made as to the 
relationship between asbestos exposure and the claimed 
diseases.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or post 
service evidence of occupational or other asbestos exposure; 
and then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
Veteran.

A disorder may be service-connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). 
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the Veteran.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

II.  Analysis 

Asbestosis 

The Veteran contends that he was exposed to asbestos during 
his service as an auto mechanic.  In this regard, the 
Veteran's service treatment records were unavailable for 
review, however, the Veteran's DD-214 shows that he was an 
automotive maintenance helper and received special training 
for this military assignment.  As such, there is sufficient 
evidence for the Board to continue its analysis on the 
assumption that the Veteran was exposed to asbestos during 
his service, based on his service as an auto mechanic.

The Board notes that mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The question in a claim such as this is whether 
disabling harm causally related to in-service exposure 
ensued.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure 
to asbestos in service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As mentioned above, the Veteran's service treatment records 
are unavailable for review.  The RO determined in March 2006 
that the Veteran's records may have been lost in the 1973 
fire at the National Personnel Records Center (NPRC).  At 
this time, the Board notes that it is satisfied that the RO 
has taken all necessary steps to secure service treatment 
records and, given the response from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  
In a case such as this, where service treatment records are 
unavailable, the Board is mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  Additionally, the Veteran has not 
asserted that he sought treatment while in service for a lung 
disability or any asbestos related illness.  

The post service evidentiary record contains no medical 
treatment records until 1982, when the Veteran was diagnosed 
with pleuritis and asbestosis.  The Veteran was seen for a 
left lower lung field mass and the examiner noted that the 
Veteran had lung abnormalities dating back to 1972.  The 
Veteran reported a history of working for a refinery and 
noted no significant history of asbestos exposure.  The 
treatment records show that the Veteran used to smoke a half 
a pack of cigarettes a day and quit smoking in 1982.    

Administrative records show that the Veteran filed for 
worker's compensation in 1987 for occupational disease 
benefits.  The Board notes that the Veteran was granted 
benefits due to asbestos related abnormalities.  A medical 
opinion in June 1987 attributes the Veteran's asbestos 
exposure to his employment at the refinery, which involved 
inhaling asbestos fibers. 

As to when the Veteran's in-service exposure began, the 
medical records show conflicting dates of incurrence.  A July 
1987 medical report notes that while in service, the Veteran 
did not work with brakes, containing asbestos, until 1958.  
At a private asbestos evaluation in November 1988, the 
Veteran reported asbestos exposure between 1954 and 1956. 

The Veteran received a VA examination in May 2006.  The 
examiner conducted a thorough review of the Veteran's case 
file and noted that the Veteran worked for a refinery two 
years prior to his military service and continued working at 
the refinery until 1987.  The Veteran acknowledged that all 
refinery workers are exposed to asbestos.  In addition, the 
examiner noted that the Veteran received worker's 
compensation in 1987 from the refinery for asbestos exposure.  
The examiner opined that the Veteran's asbestosis is less 
likely than not caused by his presumed asbestos exposure 
during service.  The examiner stated that while it is 
probable that the Veteran was exposed to asbestos during 
service, it is known that he had a pre-existing two year 
history at a refinery followed by more than 30 years in the 
refinery post-service.  Furthermore, the examiner stated that 
after a review of high-risk occupations, mechanics were not 
listed as a high-risk occupation for asbestos exposure and 
therefore, the Veteran's brief period of exposure while in 
service is likely not the cause of his asbestosis. 

In July 2006, the Veteran's private doctor submitted a letter 
stating that the Veteran was exposed to asbestos while in 
service and stated that the Veteran's records do not indicate 
any other exposure to asbestos.  He concluded by saying that 
he does  
"not believe one can exclude a relationship between [the 
Veteran's] military service and his current disability."  
The Board notes that the Veteran's worker's compensation 
records were in evidence at the time that the doctor provided 
this opinion.  Thus, the objective evidence of record showed 
asbestos exposure outside of the Veteran's military service.

The Veteran received an additional VA examination in November 
2008.  The examiner noted pre- and post-service exposure to 
asbestos and documented that the Veteran was not exposed to 
brake linings until his final year of service in 1958.  The 
examiner concluded that as the Veteran has documented 
exposure over a span of 32 years to inhaled asbestos fibers 
and a relatively short period of exposure to brake linings 
while on active duty, it is less likely than not that his 
asbestosis is caused by or related to his active military 
service. 

The Board finds the May 2006 and November 2008 VA 
examinations to be the most probative medical evidence 
regarding this matter, as they was based on a thorough review 
of the claims file and a thorough examination.  In addition, 
the examinations provide detailed rationale for their medical 
conclusions.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998), aff'd, 188 F. 3d 1335 (Fed. Cir. 1999; Owens v. 
Brown, 7 Vet. App. 429 (1995); see Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of the Veteran's treating physician over the opinion 
of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471-473 (1993).  While Dr. R.B. stated that he 
could not exclude the possibility that the Veteran's current 
asbestosis is related to his service, he also could not offer 
an affirmative nexus without resorting to speculation.  An 
examiner's opinion that a current disorder "could be" 
related, or that there "may be" some relationship, makes the 
opinion of the examiner too speculative in nature to be 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In 
addition, his opinion stated that he saw no other record of 
asbestos exposure, which has been proven false, in light of 
the Veteran's award of worker's compensation.  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence.

With respect to the articles and treatises submitted by the 
Veteran, medical articles or treatises can provide important 
support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the medical articles and testimony submitted by the 
Veteran were not accompanied by the opinion of any medical 
expert linking his asbestos with his service.  Thus, the 
medical articles and treatises submitted by the Veteran are 
insufficient to establish the required medical nexus opinion 
for causation.

The Board also notes the Veteran's assertions that a military 
'buddy' worked on the same vehicles as the Veteran during his 
service and died of asbestos exposure.  The Veteran wishes to 
establish a medical link between his own condition and that 
of his deceased friend, however, such a connection cannot be 
established.  The Board has no medical evidence regarding the 
deceased individual and there is no way of parsing out the 
myriad factors that may have lead to the decedent's death.  
Therefore, no link can be established between the Veteran's 
current disability and the deceased's cause of death.  The 
evidence is not considered probative.

As to the Veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to describe the symptoms he 
experiences, he is not competent to diagnose the etiology of 
his current disability.  The Board finds that the evidence 
does not show that it is at least as likely as not that 
asbestosis is related to the Veteran's service or to exposure 
to asbestos during his service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  For VA disability purposes, the 
determination of whether a Veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Current diagnoses of bilateral hearing loss and tinnitus are 
of record.  Audiological evaluations conducted in July 2006 
and November 2006 show that the Veteran currently has mild to 
moderate high frequency sensorineural hearing loss, as 
defined by 38 C.F.R. § 3.385, and tinnitus on a daily basis.  

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to noise exposure while in service.  As 
discussed above, the Veteran's service treatment records are 
not available for review.  

A letter from K.F.S., audiologist, states that the Veteran's 
hearing loss reportedly began many years ago and has been 
getting gradually worse.  The Veteran reported that he was 
exposed to noise as an auto mechanic and also from weaponry 
during weapon qualification.  The Veteran also stated that he 
was exposed to noise post service as an oil refinery process 
worker but was provided with hearing protection.  He said 
that prior to his retirement in 1986 he served as supervisor 
for 15 years and was not exposed to any kind of noise during 
that time.  He stated that he has no other noisy hobbies and 
has no family history of hearing loss.  The examiner stated 
that due to the lack of information in the Veteran's file, it 
would be conjecture to determine whether or not the Veteran's 
hearing loss was incurred or aggravated during his time in 
service.  The examiner reiterated her opinion with regard to 
tinnitus as there was no evidence of tinnitus in the 
Veteran's case file. 

The Veteran's records do not show that his hearing loss 
occurred within one year of service; therefore, the 
regulations regarding presumptive service connection are not 
applicable in this case.  See 38 C.F.R. §§ 3.307, 3.309.  As 
discussed above, there is no evidence of hearing loss or 
tinnitus until 2006, over 45 years after service separation.  
The fact that there was no record of any complaint, let alone 
treatment, involving the Veteran's conditions for many years 
is significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  While current diagnoses 
of bilateral hearing loss and tinnitus are of record, the 
only medical opinion on record, states that any nexus between 
current hearing loss and service would be the result of 
conjecture.  Pure speculation or remote possibility are not 
permitted as the source of a grant of service connection. 38 
C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additional evidence in support of the Veteran's service 
connection claims for bilateral hearing loss and tinnitus are 
his own lay assertions.  As a lay person, however, the 
Veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike Barr or Jandreau, in this case, lay testimony is not 
competent to relate the Veteran's bilateral hearing loss and 
tinnitus to active service.  Most importantly, the Veteran 
has failed to provide any continuity of symptomatology.  
Thus, the Board finds that the lay statements are of limited 
or no probative value. 

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in June, July and August 2005, 
prior to the initial adjudication of the claims.  The letters 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of June, July and August 2005, 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  He was 
also told to submit any medical records or evidence in his 
possession that pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a March 2006 letter.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's VA 
treatment records, private medical records and Social 
Security Administration records.  In addition, the VA 
attempted to procure the Veteran's service treatment records 
and service personnel records.  The National Personnel 
Records Center responded that it could not locate the 
Veteran's records.  

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the Veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record, and the Board's analysis has been undertaken with 
this heightened duty in mind.  

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claims 
for a bilateral hearing loss and tinnitus; however, given the 
facts of this case a VA examination is not required.  VA's 
duty to provide a medical examination is not triggered unless 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that bilateral hearing loss and tinnitus may be 
associated with service.  The Board finds that the evidence 
does not reflect competent evidence showing a nexus between 
service and the Veteran's bilateral hearing loss and 
tinnitus.  Thus, the evidence does not warrant the conclusion 
that a remand for an examination and/or opinion is necessary 
to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service or shortly thereafter.  In 
the absence of evidence of an in-service disease or injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the Veteran's claimed 
disabilities would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  The holding in Charles was clearly 
predicated on the existence of evidence of both in-service 
incurrence and of a current diagnosis.  Simply stated, 
referral of this case for an examination or obtainment of a 
medical opinion under the circumstances here presented would 
not shed any additional light on the matters at issue.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a causal connection between the claimed 
disabilities and service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Such is not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for asbestosis, claimed as 
due to asbestos exposure, is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


